Wedell, J.
(concurring in part and dissenting in part): Limitation of time precludes a detailed analysis of the amended petition. Although the question is not free from difficulty I concur in the view of the majority that the demurrer to the amended petition should be overruled insofar as the city of Wichita and the partnership is concerned. I do, however, desire to state that a careful examination of the entire amended petition leads me to conclude that, notwithstanding some apparent inconsistent statements therein, it does not state a cause of action against the defendant, The Thomas Hopkins Post No. 4 of The American Legion. On the contrary, in view of specific affirmative allegations therein contained, it appears to me the amended petition tends to, if it does not actually, relieve that defendant of liability.